Case 4:20-cr-00095-LGW-CLR Document 68 Filed 09/13/21 Page 1of1

In the United States District Court
for the Southern District of Georgia
Savannah Dibision

UNITED STATES OF AMERICA, )
Vv. : CR 420-095-1
RODNEY BRYANT,

Defendant. :

ORDER

 

After a careful, de novo review of the file, the Court
concurs with the Magistrate Judge’s Report and Recommendation,
dkt . no. 62, to which no objections have been filed.
Accordingly, the Report and Recommendation of the Magistrate
Judge is ADOPTED as the opinion of the Court.

SO ORDERED this | 9 day of September, 2021

  

 

   
 

STRICT COURT
SOUPHERN DISTRICT OF GEORGIA
